Johnson, J.
I concur with the judgment on the ground that the bill of exceptions does not show that the transaction amounted to a sale of liquor’, contrary to the act 1854. If it did, then the written order of the father rendered the sale lawful, and was admissible evidence. The act of 1866 intends to punish the act of furnishing liquor to a minor, not amounting to sale. If it does amount to a sale, it is-covered by the act of 1854, and is not an offense under the act of 1866.
These two statutes provide for different acts, and an innocent sale, under the act of 1854, can not be punished under the act of 1866, as an unlawful furnishing of liquor. The prosecuting attorney can not, by his election, convert-a lawful sale into an unlawful furnishing.